702 F.2d 729
In the Matter of Orville E. HANSEN, Debtor,The FIRST NATIONAL BANK OF TEKAMAH, NEBRASKA, Appellee,v.Orville E. HANSEN and Virginia Hansen, Appellants.
No. 83-1223.
United States Court of Appeals,Eighth Circuit.
March 23, 1983.

Appeal from the United States District Court for the District of Nebraska;  Clarence Arlen Beam, Judge.
Before HEANEY, BRIGHT and ROSS, Circuit Judges.

ORDER

1
For the reasons stated in No. 83-1158, 702 F.2d 728 (8th Cir.1983), this cross-appeal is dismissed.


2
It is so ordered.